
	
		I
		111th CONGRESS
		1st Session
		H. R. 2968
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mrs. Kirkpatrick of
			 Arizona (for herself and Mr.
			 Jones) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to eliminate the
		  required reduction in the amount of the accelerated death benefit payable to
		  certain terminally ill persons insured under Servicemembers’ Group Life
		  Insurance or Veterans’ Group Life Insurance.
	
	
		1.Elimination of reduction in
			 amount of accelerated death benefit for terminally ill persons insured under
			 SGLI or VGLI
			(a)Elimination of
			 reductionSection 1980(b)(1)
			 of title 38, United States Code, is amended by striking reduced
			 by and all that follows through the Secretary.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to a payment of an accelerated death
			 benefit under section 1980 of title 38, United States Code, made after the date
			 of the enactment of this Act.
			
